DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 12, 14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirakata et al. (US6839108).

    PNG
    media_image1.png
    491
    1071
    media_image1.png
    Greyscale

Regard to claims 1, 14 and 19, Hirakata et al. disclose Electronic equipment comprising: a liquid crystal display element including 
a front panel [opposite substrate 119], 
a back panel [substrate 110] disposed opposite to the front panel, and 
a liquid crystal material layer 117 sandwiched between the front panel and the back panel, 
wherein, on a substrate forming the back panel, an electrode structure is configured that includes 
a light reflection film [a dielectric multi-layer film 114/115 or 501/502 as the light reflection layer to form thereon a pixel electrode], 
an insulating film [a top dielectric film of the dielectric multi-layer film contacted to the pixel electrodes
a transparent conductive film [a pixel electrode 113/504 made of transparent conductive films] formed on the insulating film, 
the transparent conductive film is divided into pieces in a two-dimensional matrix at a predetermined pitch to form transparent pixel electrodes, and 
each of the transparent pixel electrodes is connected to a corresponding one of wires [gate connected to gate electrodes 312-314 and data lines connected source electrodes 331-333 of the thin film transistor in the pixel matrix circuit] formed in a lower layer [a first interlayer insulating film 330 and a second interlayer insulating film 337] underlying the light reflection film [a dielectric multi-layer film 114/115 or 501/502], through a corresponding one of vias [contact holes as Fig. 4B shown] penetrating the insulating film and the light reflection film and insulated from the light reflection film.  

Regard to claim 2, Hirakata et al. disclose the electrode structure, wherein the light reflection film is formed as a continuous common layer.  

Regard to claim 12, Hirakata et al. disclose a method for manufacturing an electrode structure, the electrode structure including a light reflection film, an insulating film formed on the light reflection film, and a transparent conductive film formed on the insulating film, the method comprising: 
a step of forming the light reflection film [a dielectric multi-layer film 344 as shown in Fig. 4A], the insulating film formed on the light reflection film, and the transparent conductive film formed on the insulating film; 
a step of dividing the transparent conductive film into pieces in a two-dimensional matrix at a predetermined pitch to form transparent pixel electrodes [pixel electrodes 338 to 340 are formed by patterning as shown in FIG. 4C]; and 
a step of forming vias [contact holes as Fig. 4B shown] penetrating the insulating film and the light reflection film and insulated from the light reflection film, each of the vias being used to connect a corresponding one of the transparent pixel electrodes to a corresponding one of wires [gate connected to gate electrodes 312-314 and data lines connected source electrodes 331-333 of the thin film transistor in the pixel matrix circuit] formed in a lower layer [a first interlayer insulating film 330 and a second interlayer insulating film 337] formed in a lower layer [a first interlayer insulating film 330 and a second interlayer insulating film 337] underlying the light reflection film.  

2.	Claims 1-2, 4, 11-14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated KURAHASHI et al. (JP2002323704) as IDS provided.

    PNG
    media_image2.png
    463
    1390
    media_image2.png
    Greyscale

Regard to claims 1, 14 and 19, KURAHASHI et al. disclose Electronic equipment comprising: 
a liquid crystal display element including 
a front panel SUB2, 
a back panel SUB1 disposed opposite to the front panel, and 
a liquid crystal material layer LC sandwiched between the front panel and the back panel, 
wherein, on a substrate forming the back panel, an electrode structure is configured that includes 
a light reflection film [a reflective film RL made of a metal such as Al and formed over the entire pixel region], 
an insulating film [a protective film PSV3] formed on the light reflection film, and 
a transparent conductive film [a light transmitting pixel electrode PX] formed on the insulating film, 
the transparent conductive film is divided into pieces in a two-dimensional matrix at a predetermined pitch to form transparent pixel electrodes, and 
each of the transparent pixel electrodes is connected to a corresponding one of wires formed in a lower layer [a protective film PSV1 and a protective film PSV2] 

Regard to claim 2, Hirakata et al. disclose the electrode structure, wherein the light reflection film is formed as a continuous common layer.  

Regard to claim 4, Hirakata et al. disclose the electrode structure, wherein the light reflection film is formed to be electrically floating [since the reflection film is provided with the function of the counter electrode CT, which can supply counter voltage signal].

Regard to claim 11, Hirakata et al. disclose the electrode structure, wherein a transparent pixel electrode-side portion of the via includes a light-reflective conductive material.  

Regard to claim 12, Hirakata et al. disclose a method for manufacturing an electrode structure, the electrode structure including a light reflection film [a reflective film RL made of a metal such as Al and formed over the entire pixel region], an insulating film [a protective film PSV3] formed on the light reflection film, and a transparent conductive film [a light transmitting pixel electrode PX] formed on the insulating film, the method comprising: 
a step of forming the light reflection film [a reflective film RL made of a metal such as Al and formed over the entire pixel region], the insulating film [a protective film PSV3] formed on the light reflection film, and the transparent conductive film formed on the insulating film; 
a step of dividing the transparent conductive film [a light transmitting pixel electrode PX] into pieces in a two-dimensional matrix at a predetermined pitch to form transparent pixel electrodes; and 
a step of forming vias penetrating the insulating film and the light reflection film and insulated from the light reflection film, each of the vias being used to connect a corresponding one of the transparent pixel electrodes to a corresponding one of wires formed in a lower layer underlying the light reflection film.  

[since the reflection film is provided with the function of the counter electrode CT, which can supply counter voltage signal].  

3.	Claims 1, 4-6, 8, 11-14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Enomoto et al. (US 20060050208).

    PNG
    media_image3.png
    254
    552
    media_image3.png
    Greyscale

Regard to claims 1, 14 and 19, Enomoto et al. disclose Electronic equipment comprising: 
a liquid crystal display element including 
a front panel 130, 
a back panel 110 disposed opposite to the front panel, and 
a liquid crystal material layer 140 sandwiched between the front panel and the back panel, 
wherein, on a substrate forming the back panel, an electrode structure is configured that includes 
a light reflection film [a reflective electrode 120 made of metal, such as Al], 
an insulating film [a third insulating film 121 made of, for example, SiN] formed on the light reflection film, and 
a transparent conductive film [a transparent electrode 122 made of a transparent conductive material, such as ITO
the transparent conductive film is divided into pieces in a two-dimensional matrix at a predetermined pitch to form transparent pixel electrodes, and 
each of the transparent pixel electrodes is connected to a corresponding one of wires formed in a lower layer [a second insulating film 119] underlying the light reflection film, through a corresponding one of vias [contact hole 119b] penetrating the insulating film and the light reflection film and insulated from the light reflection film.  

Regard to claim 3, Enomoto et al. disclose the electrode structure, wherein the light reflection film is divided into strip-like pieces corresponding to a group of the transparent pixel electrodes arranged in a row direction.  

Regard to claim 4, Enomoto et al. disclose the electrode structure, wherein the light reflection film is formed to be electrically floating.  

Regard to claim 5, Enomoto et al. disclose the electrode structure, wherein the light reflection film 120 is connected to an electrode for voltage supply formed in [[a]] the lower layer [a second insulating film 119] underlying the light reflection film.  

Regard to claim 6, Enomoto et al. disclose the electrode structure, wherein the electrode structure is formed on a substrate 111 forming [[a]] the back panel of a reflective liquid crystal display element, and the electrode for voltage supply is supplied with a voltage via a switching transistor provided on the substrate.  

Regard to claim 8, Enomoto et al. disclose the electrode structure, wherein the light reflection film is divided into strip-like pieces corresponding to a group of the transparent pixel electrodes arranged in the row direction, and the strip-like pieces are connected to separately provided respective electrodes for voltage supply and supplied with respective separate voltages.   

Regard to claim 11, Enomoto et al. disclose the electrode structure, wherein a transparent pixel electrode-side portion of the via includes a light-reflective conductive material.  

a step of forming the light reflection film 120, the insulating film 121 formed on the light reflection film 122, and the transparent conductive film formed on the insulating film; 
a step of dividing the transparent conductive film into pieces in a two-dimensional matrix at a predetermined pitch to form transparent pixel electrodes; and 
a step of forming vias 119b penetrating the insulating film and the light reflection film and insulated from the light reflection film, each of the vias 119b being used to connect a corresponding one of the transparent pixel electrodes to a corresponding one of wires formed in a lower layer 119 underlying the light reflection film.  

Regard to claim 13, Enomoto et al. disclose the method for manufacturing an electrode structure, wherein steps executed after formation of the light reflection film are executed with a predetermined voltage supplied to the light reflection film.  

4.	Claims 1, 4-5, 7-8, 11-14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Ino (US 20080055526).

    PNG
    media_image4.png
    494
    463
    media_image4.png
    Greyscale

Regard to claims 1, 14 and 19, Ino discloses Electronic equipment comprising: 

a front panel 101, 
a back panel 102 disposed opposite to the front panel, and 
a liquid crystal material layer 103  sandwiched between the front panel and the back panel, 
wherein, on a substrate forming the back panel, an electrode structure is configured that includes 
a light reflection film 121, 
an insulating film 123B formed on the light reflection film, and 
a transparent conductive film 125 formed on the insulating film, 
the transparent conductive film is divided into pieces in a two-dimensional matrix at a predetermined pitch to form transparent pixel electrodes 125, and 
each of the transparent pixel electrodes 125 is connected to a corresponding one of wires formed in a lower layer 118 underlying the light reflection film 121, through a corresponding one of vias [a contact hole 124] penetrating the insulating film 123B and the light reflection film 121 and insulated from the light reflection film 121.  

Regard to claim 3, Ino discloses the electrode structure, wherein the light reflection film is divided into strip-like pieces corresponding to a group of the transparent pixel electrodes arranged in a row direction.  

Regard to claim 4, Ino discloses the electrode structure, wherein the light reflection film is formed to be electrically floating [with a VCOM common wiring line 113].

Regard to claim 5, Ino discloses the electrode structure, wherein the light reflection film is connected to an electrode [a VCOM common wiring line 113] for voltage supply formed in a lower layer 118/114 underlying the light reflection film.  

Regard to claim 7, Ino discloses the electrode structure, wherein the light reflection film is formed as a continuous common layer and supplied with a voltage from the electrode for voltage supply.  
since the transparent pixel electrodes connected to TFT and light reflection film connected to a VCOM common wiring line 113 see Fig. 8 above].  

Regard to claim 11, Ino discloses the electrode structure, wherein a transparent pixel electrode-side portion of the via includes a light-reflective conductive material.  

Regard to claim 12, Ino discloses a method for manufacturing an electrode structure, the electrode structure including a light reflection film 121, an insulating film 123 formed on the light reflection film 121, and a transparent conductive film 125 formed on the insulating film, the method comprising: 
a step of forming the light reflection film 121, the insulating film 123 formed on the light reflection film 121, and the transparent conductive film 125 formed on the insulating film 123; 
a step of dividing the transparent conductive film 125 into pieces in a two-dimensional matrix at a predetermined pitch to form transparent pixel electrodes; and 
a step of forming vias 124 penetrating the insulating film and the light reflection film and insulated from the light reflection film, each of the vias 124 being used to connect a corresponding one of the transparent pixel electrodes to a corresponding one of wires formed in a lower layer 118/114 underlying the light reflection film.  

Regard to claim 13, Ino discloses the method for manufacturing an electrode structure, wherein steps executed after formation of the light reflection film are executed with a predetermined voltage supplied to the light reflection film.  

5.	Claims 1, 4-6, 11-14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Nam et al. (KR100487783).

    PNG
    media_image5.png
    195
    610
    media_image5.png
    Greyscale

Regard to claims 1, 14 and 19, Nam et al. disclose Electronic equipment comprising: 
a liquid crystal display element (see Fig. 1) including 
a front panel 21, 
a back panel 11disposed opposite to the front panel, and 
a liquid crystal material layer 18 sandwiched between the front panel and the back panel, 
wherein, on a substrate forming the back panel (see Fig. 6 above), an electrode structure is configured that includes 
a light reflection film [a reflection plate 156 over the organic layer 152], 
an insulating film [an inorganic insulating material layer 158] formed on the light reflection film, and 
a transparent conductive film [a pixel electrode 160] formed on the insulating film, 
the transparent conductive film is divided into pieces in a two-dimensional matrix at a predetermined pitch to form transparent pixel electrodes, and 
each of the transparent pixel electrodes is connected to a corresponding one of wires formed in a lower layer [a first organic film 152] underlying the light reflection film, through a corresponding one of vias (contact hole) penetrating the insulating film and the light reflection film and insulated from the light reflection film.  

Regard to claim 4, Nam et al. disclose the electrode structure, wherein the light reflection film is formed to be electrically floating [with drain electrode of TFT].

Regard to claim 5, Nam et al. disclose the electrode structure, wherein the light reflection film is connected to an electrode [a drain electrode of TFT] for voltage supply formed in a lower layer [a first organic film 152] underlying the light reflection film.  


Regard to claim 11, Nam et al. disclose the electrode structure, wherein a transparent pixel electrode-side portion of the via includes a light-reflective conductive material.  

Regard to claim 12, Nam et al. disclose A method for manufacturing an electrode structure, the electrode structure including a light reflection film 156, an insulating film 158 formed on the light reflection film 156, and a transparent conductive film 160 formed on the insulating film, the method comprising: 
a step of forming the light reflection film 156, the insulating film 158 formed on the light reflection film, and the transparent conductive film 160 formed on the insulating film; 
a step of dividing the transparent conductive film 160 into pieces in a two-dimensional matrix at a predetermined pitch to form transparent pixel electrodes; and 
a step of forming vias penetrating the insulating film 158 and the light reflection film 156 and insulated from the light reflection film, each of the vias being used to connect a corresponding one of the transparent pixel electrodes 160 to a corresponding one of wires formed in a lower layer 152 underlying the light reflection film.  
Regard to claim 13, Nam et al. disclose the method for manufacturing an electrode structure, wherein steps executed after formation of the light reflection film 156 are executed with a predetermined voltage supplied to the light reflection film [with drain electrode of TFT].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

1.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakata et al. (US6839108) or KURAHASHI et al. (JP2002323704) or Enomoto et al. (US 20060050208) or Ino (US 20080055526) as applied to claim 1 in view of Ozawa et al. (US 20020012088 or KR20010098656)

Hirakata et al. or KURAHASHI et al. or Enomoto et al. or Ino disclose the alignment on formed on an entire surface including surfaces of the transparent pixel electrodes wherein planarization treatment is performed to reduce level differences in the alignment.

Ozawa et al. teaches the alignment preferably made of silicon oxide or silicon nitride (dielectric material); therefore, the electrode structure, wherein a dielectric film is formed on an entire surface including surfaces of the transparent pixel electrodes (claim 9), wherein planarization treatment is performed to reduce level differences in the dielectric film (claim 10).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Hirakata et al. or KURAHASHI et al. or Enomoto et al. or Ino disclosed with the alignment preferably made of silicon oxide or silicon nitride (dielectric material); therefore, the electrode structure, wherein a dielectric film is formed on an entire surface including surfaces of the transparent pixel electrodes (claim 9), wherein planarization treatment is performed to reduce level differences in the dielectric film (claim 10) for preventing the occurrence of an orientation error or the generation of abnormal alignment as  [0016] as Ozawa et al. taught.

2.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ino (US 20080055526).
Regard to claim 15, Ino discloses Electronic equipment comprising: 
a liquid crystal display element including 
a front panel 101, 
a back panel 102 disposed opposite to the front panel, and 
a liquid crystal material layer 103  sandwiched between the front panel and the back panel, 
wherein, on a substrate forming the back panel, an electrode structure is configured that includes 
a light reflection film 121, 
an insulating film 123B formed on the light reflection film, and 
a transparent conductive film 125 formed on the insulating film, 
the transparent conductive film is divided into pieces in a two-dimensional matrix at a predetermined pitch to form transparent pixel electrodes 125, and 
each of the transparent pixel electrodes 125 is connected to a corresponding one of wires formed in a lower layer 118 underlying the light reflection film 121, through a corresponding one of vias [a contact hole 124] penetrating the insulating film 123B and the light reflection film 121 and insulated from the light reflection film 121.  
wherein 
the light reflection film 121 is connected to an electrode [a VCOM common wiring line 113] for voltage supply formed in a lower layer underlying the light reflection film, and  
when the liquid crystal display element is driven, the light reflection film is in any one of an electrically floating state, a common voltage VCOM whose polarity reverses [0055]. 

However, Ino fails to disclose when the liquid crystal display element is driven, the light reflection film is in any one of an electrically floating state, a state in which a voltage of an electrically positive polarity is applied to the light reflection film, or a state in which a voltage of an electrically negative polarity is applied to the light reflection film. 

Ino teaches when the liquid crystal display element is driven, the light reflection film is in any one of an electrically floating state, a common voltage VCOM whose polarity reverses [0055]. It would be obvious as a matter of design choice to “a state in which a voltage of an electrically positive polarity is applied to the light reflection film, or a state in which a voltage of an electrically negative polarity is applied to the light reflection film”, since applicant has not disclosed that “a state in which a voltage of an electrically positive polarity is applied to the light reflection film, or a state in which a voltage of an electrically negative polarity is applied to the light reflection film” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “a state in which a voltage of an electrically positive polarity is applied to the light reflection film, or a state in which a voltage of an electrically negative polarity is applied to the light reflection film”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Park (US 20080002071) discloses a liquid crystal display device including a reflective electrode 171 formed on the first passivation layer 160 in the reflective region RR such that the reflective electrode 171 has the uneven shape. A second passivation layer 180 is formed on the reflective electrode 171. The first and second passivation layers 160 and 180 have a drain contact hole 181. The drain contact hole 181 exposes the drain electrode 155. The drain contact hole 181 is formed where the reflective electrode 171 is formed such that the drain contact hole 181 is also made through the reflective electrode 171.

Lin et al. (US 20050264729) disclose pixel electrode structure of a transflective liquid crystal display comprises a reflective electrode laid on a surface of the gate-insulating layer, a dielectric layer covering the reflective electrode, and a transmissive electrode on the dielectric layer and connected to the reflective electrode.

Lin et al. (US 20040239846) disclose transflective liquid display comprising at least a reflection region and a transmission region positioned in a pixel region (200) of the liquid crystal display. The reflection region (210) includes at least a reflective electrode connected to a first switching element (201), and the transmission region (220) includes at least a transmissive electrode connected to a second switching element (202).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871